Citation Nr: 1514685	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a right thigh gunshot injury.

2.  Entitlement to special monthly compensation based on loss of use.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer status post radical prostatectomy. 

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 20 percent for lumbar strain.

7.  Entitlement to a rating in excess of 10 percent for tinnitus.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1968.    
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veterans Benefits Management System (VBMS) includes a December 2014 brief pertaining to the matters currently perfected for appeal and a September 2014 rating decision addressing several additional issues, as discussed in the paragraph below.  VBMS also contains additional VA treatment records.  In addition, the Virtual VA paperless claims processing system includes reports of July 2014 VA examinations not directly related to the Veteran's right lower extremity.

In September 2014, the RO issued a rating decision denying the claims for increased evaluations for residuals of prostate cancer, PTSD, lumbar strain, and tinnitus.  The Veteran submitted a notice of disagreement with decision later that month.  Both documents are associated with his claims file in VBMS.  However, a statement of the case has not been issued for these particular claims.  Therefore, the Board is obligated to remand the issues for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Although the claim for TDIU was denied in September 2014 and a notice of disagreement was also received as to this decision in September 2014, the Board finds that it has jurisdiction over the issue as part and parcel of the perfected appeal for entitlement to a rating in excess of 40 percent for a right thigh gunshot injury.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a December 2014 brief, the Veteran's representative noted that he was most recently afforded a VA examination in November 2010 in connection with his claim for an increased evaluation for a right thigh gunshot injury.  It was specifically requested that he be afforded a more recent examination.  Moreover, the Board notes that updated VA treatment records need to be obtained.  Therefore, the Board finds that a remand is needed for further development.

In addition, as previously noted, the Veteran has submitted a timely notice of disagreement with a September 2014 rating decision.  The Board is obligated to remand these claims for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issues of entitlement to increased evaluations for residuals of prostate cancer, PTSD, lumbar strain, and tinnitus.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right thigh gunshot injury that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected for a right thigh gunshot injury.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In so doing, the examiner should indicate the type of injury and wound and provide objective findings, such as whether there are scars, loss of deep fascia or muscle substance, impairment of muscle tonus, and loss of power or lowered threshold when compared to the sound side.  The examiner should state whether there is loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, and if so, comment as to whether the symptoms are slight, moderate, moderately severe, or severe.

The examiner should identify any other manifestations or symptoms of the Veteran's right thigh gunshot injury.

The examiner should further provide an opinion as to whether the Veteran experiences loss of use of the right foot.

The examiner should be advised that loss of use of a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.   The determination will be made on the basis of the actual remaining function, whether the acts of balancing, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

4.  The AOJ should schedule the Veteran for a social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

A written copy of the report should be associated with the claims folder.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


 



